UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7710



STERLING BOONE,

                                             Plaintiff - Appellant,

          versus


RANDY LEE, Superintendent; WILLIAM MAYO,
Sargeant; JEFF BATTLE; LENWOOD KNIGHT; RICKY
ANDERSON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-722-5-FL)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sterling Boone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sterling Boone appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we deny Boone’s motion to

proceed on appeal in forma pauperis and dismiss the appeal on the

reasoning of the district court.   See Boone v. Lee, No. CA-03-722-

5-FL (E.D.N.C. Oct. 8, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                               - 2 -